Citation Nr: 0204153	
Decision Date: 05/06/02    Archive Date: 05/14/02

DOCKET NO.  02-00 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for low back pain, 
status post herniated nucleus pulposus repair, currently 
evaluated as 60 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
April 1976.  He also later served with the Army National 
Guard.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision that 
denied a rating in excess of 40 percent for service-connected 
low back disability, as well as a TDIU.  In October 2001, the 
RO increased the rating for the veteran's low back disability 
from 40 percent to 60 percent, effective May 22, 2000 (the 
date of claim).  The veteran continued his appeal.

The veteran was scheduled for an RO hearing in November 2001.  
However, in a letter filed with the RO earlier in November, 
the appellant's attorney requested that the hearing be 
canceled and that a decision be rendered.  The hearing 
request is thus deemed withdrawn. 


FINDINGS OF FACT

1.  All appropriate notification action and pertinent 
development has been accomplished. 

2.  The veteran's service-connected low back disability is 
currently manifested by objective evidence of limited motion 
with pain, left L5 neuropathy and absent ankle jerk, and 
subjective complaints of pain, weakness and fatigability; no 
residuals of fracture or definitive ankylosis has been shown.

3.  The veteran's only service-connected disability is his 
low back pain, status post herniated nucleus pulposus repair, 
which is evaluated as 60 percent disabling.

4.  The veteran has a high school education, and employment 
experience as a bus driver and a teacher's assistant.  He 
currently works 40 hours per week as a mechanic for the 
county water department.

5.  The veteran's service-connected back disability does not 
preclude him from obtaining or retaining substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 60 percent 
for low back disability are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5285, 5286, 
5293 (2001). 

2.  The criteria for a TDIU are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Historically, by rating action in December 1991, the RO 
granted service connection for low back pain, status post 
surgery to repair a herniated nucleus pulposus, and assigned 
a 20 percent evaluation.  By rating action in August 1999, 
the evaluation for the veteran's service-connected low back 
disability was increased from 20 percent to 40 percent.  In 
August 1999, the veteran indicated that he was satisfied with 
the rating.

In May 2000, the veteran submitted claims for an increased 
rating for low back pain, status post surgery to repair a 
herniated nucleus pulposus, and for a TDIU.

A July 2000 QTC examination report notes the veteran's 
complaints of pain, weakness, fatigue, lack of endurance and 
stiffness in his lower back.  The veteran also described 
numbness in both legs, especially on the posterior lateral 
aspect of the left thigh and left calf, which stopped four 
inches above the left ankle.  He described the numbness as 
feeling like a constant toothache in his left leg.  He stated 
that he was unable to cook, vacuum, walk shop, take out the 
trash, push a lawnmower, climb stairs, or garden because his 
back pain forced him to sit down every chance he got.  He 
also stated that his current occupation involved testing and 
repairing water meters.  

On examination, posture and gait were normal.  No muscle 
spasm was demonstrated.  A well-healed surgical scar was 
noted; there was no associated loss of underlying tissue, 
disfigurement, keloid formation or limitation of function.  
Range of motion included: flexion from 0 to 60 degrees 
without pain and to 80 degrees with pain; extension from 0 to 
30 degrees; lateral movement from 0 to 30 degrees 
bilaterally; and rotation from 0 to 30 degrees bilaterally.  
The examiner noted that the veteran was "quite obese" and 
opined that some of the limitation of motion could be related 
to the obesity.  The examiner also noted that the veteran's 
back was "reasonably mobile" for severity of his 
complaints.  Straight leg raising was negative on the right 
and positive on the left at 10 degrees with extreme grimacing 
and complaints of excruciating pain that seemed "out of 
proportion" according to the examiner.  Neurological 
examination revealed absent deep tendon reflexes in both 
knees and ankles.  X-rays revealed degenerative changes of 
the L5-S1 level.  Diagnoses included status post surgical 
repair for herniated nucleus pulposus and degenerative joint 
disease of the lumbosacral spine.  Regarding the veteran's 
occupational impairment, the examiner stated, "certainly 
[the veteran's] condition would prevent any lifting of heavy 
objects or any extremely repetitious bending."

In a VA Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability, filed with the RO in 
July 2000, the veteran indicated that he had completed high 
school.  He further indicated that, in the past, he had 
worked as a bus driver and as a teacher's assistant.  He 
reported being unemployed from October 1996 to February 1998.  
The veteran stated that he was "still trying to work," and 
was in fact currently employed as a mechanic for the county 
water department.  He stated that he worked 40 hours a week.  
He maintained that, because he was drinking a fifth of gin 
every night after work to ease his back pain, he should be 
considered too disabled to work.  In an attached statement, 
the veteran complained that he was suffering from alcoholism, 
high blood pressure, gout and obesity, and therefore needed 
help from VA.

VA outpatient treatment records dated in August 2000 note the 
veteran's complaints of low back strain since recently using 
a weed eater at work.  Examination of the back revealed 
bilateral paravertebral muscle spasm but no paint tenderness 
or percussion tenderness over any of the vertebrae.  Straight 
leg raise was negative.  Impression included acute 
lumbosacral strain with acute pain syndrome.  Examination of 
the back two weeks later revealed no tenderness, bulging, 
ecchymosis, kyphosis, lordosis, or scoliosis.  Straight leg 
lifts reproduced left lower back pain.  Deep tendon reflexes 
were normal.  Gait and balance were impaired.  Heel and toe 
walking was unsteady; the veteran was unable to walk on his 
heels without reproducible left leg discomfort.  Romberg was 
negative.  Assessment included low back strain, status post-
lumbar laminectomy in 1989.   

VA treatment records dated in November 2000 note that the 
veteran was seen for L5-S1 radiculopathy.  The veteran 
reported that he had re-injured his back on the job while 
operating a weed eater.  He indicated that he would love to 
be able to do his job with less pain.  He further indicated 
that the only relief he got from his pain was when he drank 
heavily and fell asleep.  EMG revealed evidence of left L5 
radiculopathy.  The irritability at other lumbosacral 
paraspinal levels was of uncertain clinical significance 
given that it was adjacent to a scar.  The veteran was 
referred to physical therapy for instruction in TENS use for 
pain control, as well as an abdominal binder and trunk 
strengthening.

In a statement received by the RO in November 2000, the 
veteran stated that he had lost feeling on the outside of his 
left leg.  He stated that the Durham VA Medical Center had 
given him a back brace and a TENS unit.

In March 2001, the RO received a completed VA Form 21-4192, 
Request for Employment Information in Connection With Claim 
for Disability Benefits, from Beaufort County Water 
Department noting that the veteran began working in 
distribution maintenance in February 1998 and was currently a 
full-time employee.  It was noted that the veteran had lost 
twenty days of work in the past year.  In addition, the 
veteran's employer noted that accommodations had been made 
for the veteran because of his back disability.  
Specifically, the veteran no longer was required to dig with 
a shovel or to locate water lines, which required bending 
over and spraying paint on the ground.

A March 2001 VA outpatient treatment record notes that 
examination revealed absent ankle jerk and left L5 
radiculopathy.  It was recommended that the veteran continue 
physical therapy for trunk strengthening, abdominal support 
and TENS as required.

By rating action July 2001, the RO increased the evaluation 
for the veteran's service-connected low back disability from 
40 percent to 60 percent, effective in May 2000.  Thereafter, 
the veteran appealed this decision.

In a statement received by the RO in November 2001, the 
veteran stated, "I can hardly get around now without taking 
a lot of medication.  I still try to work days but I just 
can't every day."

II.  Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to the 
VA's duty to assist.  See Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (codified, as amended, at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001)).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  See Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-
2100 (2000); 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2001).  Pertinent 
regulations that implement the Act (but, with the possible 
exception of the provision governing claims to reopen on the 
basis of new and material evidence do not create any 
additional rights) recently were promulgated.  Except as 
otherwise provided, these regulations also are effective 
November 9, 2000.  See 66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001).  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the VCAA, and the Board finds 
that the requirements of the new law have essentially been 
satisfied.  As evidenced by the October 2001 statement of the 
case, the RO has provided to the veteran and his 
representative the pertinent laws and regulations governing 
the veteran's claims and the reasons for the denial of his 
claims; hence, they have been provided notice of the 
information and evidence necessary to substantiate the 
claims, and have been afforded ample opportunity to submit 
such information and evidence.  The RO has made reasonable 
and appropriate efforts to assist the veteran in obtaining 
the evidence necessary to substantiate his claims; in fact, 
it appears that all existing, pertinent evidence identified 
by the veteran as relative to these claims has been obtained 
and associated with the claims files.  The veteran has 
undergone a VA examination in connection with the claims, 
outstanding pertinent medical evidence has been associated 
with the claims files, and there is no indication that there 
is additional, existing evidence outstanding that is 
necessary for a fair adjudication of the issues on appeal.  
Under these circumstances, the Board finds that the claims 
are ready to be considered on the merits.

A.  Increased Rating

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  In addition, VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable (via the assertions and issues raised 
in the record) and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

While the history of a disability must be considered, where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

The veteran is currently assigned a rating of 60 percent 
under Diagnostic Code 5293, intervertebral disc syndrome.  
Under the applicable criteria, a 60 percent rating is 
warranted when the intervertebral disc syndrome is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2001).  

The veteran's service-connected low back disability is 
currently manifested by objective evidence of limited motion, 
and subjective complaints of pain, weakness and fatigability.  
Pertinent to these assertions, the Board notes that, when 
evaluating musculoskeletal disabilities, VA may, in addition 
to applying schedular criteria, consider granting a higher 
rating in cases in which the veteran experiences functional 
loss due to limited or excess movement, pain, weakness, 
excess fatigability, or incoordination (to include during 
flare-ups and/or with repeated use), and those factors are 
not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45 (2001); DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).  A VA General Counsel opinion held that 
Diagnostic Code 5293 involves loss of range of motion and 
that consideration of 38 C.F.R. §§ 4.40 and 4.45 are 
applicable.  VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998).

In this case, as the veteran is already rated at the maximum 
assignable evaluation for intervertebral disc syndrome under 
Diagnostic Code 5293, consideration of the provisions of 
38 C.F.R. §§ 4.40 and 4.45, and DeLuca, cannot result in a 
higher evaluation under that diagnostic code.  A higher 
evaluation may be assigned only pursuant to another 
diagnostic code or on an extra-schedular basis.  

The only other pertinent diagnostic codes that provide for an 
evaluation in excess of the currently assigned 60 percent for 
low back disability are Diagnostic Code 5285, pursuant to 
which residuals of fracture are evaluated, and Diagnostic 
Code 5286, pursuant to which ankylosis is evaluated.  

To warrant a higher rating under Diagnostic Code 5285, there 
must be residuals of a fractured vertebra with cord 
involvement, requiring long leg braces, or being bedridden.  
38 C.F.R. § 4.71a, Diagnostic Code 5285 (2001).  In this 
case, however, there are no medical findings of residuals of 
a fractured vertebra.  Therefore, the Board finds that there 
is no basis for evaluation of the veteran's disability under 
Diagnostic Code 5285.  

To warrant a higher rating under Diagnostic Code 5286, there 
must be complete bony fixation (ankylosis) of the spine at an 
unfavorable angle.  38 C.F.R. § 4.71a, Diagnostic Code 5270 
(2001).  In this case, however, the Board finds that, even 
considering the veteran's complaints of pain, there is no 
evidence of any ankylosis of the spine.  While the July 2000 
QTC examiner noted some limitation of motion in the lumbar 
spine, he also noted that the veteran's had "remarkably 
good," albeit, painful motion in the back, and that he was 
still "reasonably mobile."  There is also no indication 
that, during flare-ups, the veteran has such disabling pain 
as to effectively experience complete ankylosis of the spine.  
In the absence of evidence of ankylosis, or of disability 
comparable to ankylosis, of the spine, the Board finds that 
there is no basis for evaluation of the veteran's disability 
under Diagnostic Code 5286.  

As indicated above, the Board has considered the effect of 
pain and weakness in rating the veteran's disability, as is 
required; however, those symptoms provide no basis for a 
higher schedular evaluation under any of the potentially 
applicable diagnostic codes.  It is also important to 
emphasize that the rating schedule does not provide a 
separate rating for pain.  See Spurgeon v. Brown, 10 Vet. 
App. 194 (1997).  

In view of the foregoing, the Board finds that there is no 
schedular basis for assignment of a rating higher than the 
currently assigned 60 percent evaluation for low back 
disability.  Additionally, the Board finds that the evidence 
of record does not present such an exceptional or unusual 
disability picture so as to render impractical the 
application of the regular rating schedule standards and to 
warrant assignment of an increased evaluation on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The Board 
notes that the veteran is currently working, and there is no 
showing that the veteran's low back disability alone has 
resulted in marked interference with employment (i.e., beyond 
that contemplated in the currently assigned 60 percent 
evaluation).  The July 2000 QTC examiner opined that the 
veteran's low back disability would prevent any lifting of 
heavy objects or any extremely repetitious bending; however, 
the veteran's employer has stated that accommodations have 
been made for the veteran, and he is no longer required to do 
any digging or bending as a part of his job.  Furthermore, 
there is no showing that the veteran's low back disability 
has necessitated frequent periods of hospitalization or that 
the disability has otherwise has rendered inadequate the 
application of the regular schedular standards.  In the 
absence of evidence of such factors as those outlined above, 
the Board is not required to remand the claim to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 
9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

On the basis of all the foregoing, the Board must conclude 
that the veteran's claim for an increased rating for service-
connected low back disability must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).

B.  TDIU

The veteran contends that he is precluded from engaging in 
substantially gainful employment due to his service connected 
disability and that, as such, a total rating in accordance 
with the provisions of 38 C.F.R. § 4.16 is in order.  

VA will grant a TDIU when the evidence shows that the 
appellant is precluded, by reason of his service-connected 
disabilities, from obtaining and maintaining "substantially 
gainful employment" consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  
See also VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
the veteran can find employment.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993). 

While the United States Code and the Code of Federal 
Regulations do not offer a definition of "substantially 
gainful employment," the United States Court of Veterans 
Appeals has addressed this issue.  The Court noted that since 
the foregoing terms were ill-defined by the laws and 
regulations pertaining to the VA, much could be learned from 
the decisions of the United States Circuit Courts of Appeals 
which had considered the question of whether a Social 
Security disability claimant was able to engage in 
"substantial gainful activity."  In Moore v. Derwinski, 1 
Vet. App. 356, 359 (1991), the Court noted in particular the 
following standard announced by the 8th Circuit in Timmerman 
v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be 
a total 'basket case' before the courts 
find that there is an inability to engage 
in substantial gainful activity.  The 
question must be looked at in a practical 
manner, and mere theoretical ability to 
engage in substantial gainful employment 
is not a sufficient basis to deny 
benefits.  The test is whether a 
particular job is realistically within 
the physical and mental capabilities of 
the claimant.

A TDIU may be assigned when a schedular rating is less than 
total if, when there are two or more disabilities, at least 
one disability is ratable at 40 percent or more, and any 
additional disabilities result in a combined rating of 70 
percent or more, and the disabled person is unable to secure 
or follow a substantially gainful occupation.  See 38 C.F.R. 
§ 4.16(a).  A total disability rating may also be assigned on 
an extra-schedular basis, pursuant to the procedures set 
forth in 38 C.F.R. § 4.16(b), for veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
section 4.16(a). 

In the case at hand, the veteran's only service-connected 
disability is low back pain, status post herniated nucleus 
pulposus repair, rated as 60 percent disabling.  Therefore, 
the veteran satisfies the percentage rating requirements of 
38 C.F.R. § 4.16(a).  The question that remains, however, is 
whether his service-connected disability precludes him from 
engaging in substantially gainful employment (i.e., work that 
is more than marginal, which permits the individual to earn a 
"living wage").  Moore, 1 Vet. App. at 359.   

In this case, however, the evidence fails to establish that 
the veteran is unemployable due to his service-connected low 
back disability.  The record shows that the veteran has a 
high school education, and post-service work experience 
includes work as a bus driver and a teacher's assistant.  
Significantly, the evidence shows (and the veteran does not 
dispute) that he has been employed full-time as a water 
distribution mechanic since February 1998.

The veteran maintains that it is difficult for him to work 
because of his low back pain, as well as because of his 
nonservice-connected alcoholism, gout, high blood pressure 
and obesity.  Those assertions notwithstanding, the Board 
emphasizes that, in determining entitlement to a TDIU, only 
impairment due to service-connected disability may be 
considered.  The evidence simply fails to show that his low 
back disability, alone, renders him unemployable.  On the 
contrary, after a period of unemployment between 1996 and 
1998, the evidence clearly shows that the veteran has been 
able to maintain gainful employment over the last several 
years.  There is no medical evidence that he has been unable 
to maintain his job due to his low back disability, or that 
his service-connected low back disability has severely 
compromised his ability to do his job.  In fact, his employer 
has indicated that, based on the veteran's low back problems, 
adjustments were made to his job responsibilities but that he 
remained a full-time employee.  While the veteran's employer 
clearly has made some accommodations for him, there is 
nothing in the record to suggest that the veteran does not, 
in fact, earn a living wage for full time employment.  Hence, 
there is no showing that his employment is, in fact, 
"marginal."

Aside from the fact that the veteran continues, successfully, 
to work, in spite of physical problems associated with his 
back, the Board points out that the record contains no 
opinion by a qualified professional that the veteran is 
unable to engage in substantially gainful employment by 
reason of his service-connected low back disability.  As 
indicated above, the July 2000 examiner indicated some 
lifting and other restrictions associated with the low back 
disability, but did not in any way indicate that the 
veteran's low back disability precludes employment.  
Moreover, the veteran has submitted no medical evidence to 
show that he is unable to engage in substantially gainful 
employment due to his service-connected low back disability 
alone.   

While the Board has carefully considered the veteran's 
assertions, the weight of the evidence supports the 
conclusion that, without regard to age, the veteran could 
find, and has found, gainful employment in spite of his low 
back disability.  Accordingly, a total disability evaluation 
on the basis of individual unemployability due to service-
connected disability is not warranted under 38 C.F.R. 
§ 4.16(b).  The Board has considered the doctrine of 
resolving doubt in the veteran's favor but finds that the 
doctrine is not for application, inasmuch as the record does 
not provide an approximate balance of positive and negative 
evidence on the question of the veteran's entitlement to 
total disability rating.  See 38 U.S.C.A § 5107(b); Gilbert, 
1 Vet. App. at 55-57.


ORDER

A rating greater than 60 percent for service-connected low 
back pain, status post herniated nucleus pulposus repair, is 
denied.

A TDIU is denied.



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

